I concur in full with the majority's analysis of the five assignments of error. As for the majority's sua sponte reversal of appellant's sentence, I concur in judgment only. Appellant did not raise the issue of sentencing in an assignment of error or otherwise challenge his sentence on appeal. While I agree that the trial court failed to satisfy the technical requirements of R.C. 2929.14(E)(4), it is my opinion that the sentence imposed was appropriate in this case.
JAMES D. SWEENEY, J., concurs in the foregoing concurring opinion. *Page 322